COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Chrisondath Badall v. Rukmin Durgapersad

Appellate case number:    01-13-00596-CV

Trial court case number: CV 70552

Trial court:              75th District Court of Liberty County

        Appellant has filed a “Motion for Court to Order Court Reporter to Provide Records.” On
July 24, 2013, this Court directed the Liberty Count District Clerk to prepare and file a record on
appellant’s indigence. That record has not yet been filed, and thus appellant’s indigence status
has not yet been confirmed. Accordingly, appellant’s motion requesting a copy of the court
reporter’s record at no cost is premature, and the motion is DISMISSED.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually


Date: August 16, 2013